[Cite as J.S. v. L.S., 2020-Ohio-1135.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


[J.S.],                                           :

                 Petitioner-Appellee,             :                No. 19AP-400
                                                              (C.P.C. No. 19DV-806)
v.                                                :
                                                            (REGULAR CALENDAR)
[L.S.],                                           :

                 Respondent-Appellant.            :



                                          D E C I S I O N

                                      Rendered on March 26, 2020


                 On brief: Grossman Law Offices, John H. Cousins IV, and
                 Nadia Khan-Ajam, for appellee. Argued: John H. Cousins
                 IV.

                 On brief: Petroff Law Offices LLC, and Christopher L.
                 Trolinger, for appellant. Argued: Christopher L. Trolinger.

                  APPEAL from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations and Juvenile Branch

LUPER SCHUSTER, J.
          {¶ 1} Respondent-appellant, L.S., appeals from an order of the Franklin County
Court of Common Pleas, Division of Domestic Relations and Juvenile Branch, issuing a civil
protection order ("CPO") to petitioner-appellee, J.S. For the following reasons, we reverse.
I. Facts and Procedural History
          {¶ 2} On May 1, 2019, J.S. filed a petition for a domestic violence CPO on behalf of
herself and her two minor children against L.S., her former boyfriend. The addendum to
the petition states that L.S. had been threatening J.S. over the phone and in text messages,
telling her he would "burn" her and that she "won't be a pretty face much longer."
(Addendum, attached to Petition for CPO.) The addendum further stated L.S. had given a
No. 19AP-400                                                                                      2


black eye to J.S.'s two-year-old son, appeared at her children's daycare without
authorization on two occasions, and left items on her doorstep without her permission. J.S.
further alleged that L.S. sent her a video of his attempted suicide. The trial court granted
J.S. a temporary CPO that same day and set the matter for a hearing.
       {¶ 3} At the June 3, 2019 hearing, the trial court heard testimony from both J.S.
and L.S., who both appeared pro se. J.S. testified that she dated L.S. briefly in 2018 but the
two would occasionally reunite over the past several months. J.S. said she ended the
relationship when she learned that L.S. had given her son a black eye. Subsequently, J.S.
said she received messages through a fictitious Facebook account that she attributed to L.S.
calling her a "whore" and telling her she "was going to regret this." (Tr. at 4.)
       {¶ 4} When J.S. learned she was pregnant in 2019, she contacted L.S. to inform
him that he may be the father. J.S. testified that in April 2019, L.S. sent her text messages
threatening to show up at her house and take her son's belongings. Subsequently, J.S. said
L.S. pulled his car up to the front of her house "screaming and cussing" and calling her a
"whore." (Tr. at 5.) L.S. then told her she "wasn't going to be a pretty face for much longer."
(Tr. at 5.) Following that incident, J.S. said she called the police and filed a police report.
       {¶ 5} Additionally, J.S. testified that L.S. sent her a video of himself attempting
suicide by tying a rope around his neck and securing it to a banister then standing on the
banister "rocking back and forth." (Tr. at 9.) J.S. said that in the video, when L.S.'s
daughter appears, L.S. throws the rope to the ground and yells at his daughter. Pursuant
to J.S.'s testimony, L.S. told her it was her fault that he wanted to kill himself. J.S. testified
that she told L.S. he was "unstable," and he replied that "he would burn [her] and that [she]
couldn't get out of this game." (Tr. at 5.) J.S. further testified that after the trial court issued
the temporary CPO, L.S. called her and drove past her father's house. Additionally, J.S.
testified that L.S. sent a total of 27 text messages with pictures of J.S. in a state of undress
to J.S.'s friend.
       {¶ 6} The trial court inquired about J.S.'s allegation that L.S. had physically abused
her child, and J.S. described an incident in which L.S.'s daughters reported to her that L.S.
had hit her son's head with the shopping cart because the child was "acting out." (Tr. at 8.)
       {¶ 7} The trial court asked L.S. whether there were any criminal warrants for his
arrest, and he declined knowledge of any such warrants. The trial court indicated it was
No. 19AP-400                                                                                 3


going to have the bailiff check as to whether there were any warrants issued for L.S.'s arrest.
Further, the trial court asked L.S. whether he was sure he wanted to proceed without
counsel, informing him that criminal charges could result from his testimony, and L.S.
stated he wanted to proceed without counsel.
       {¶ 8} When L.S. testified, he denied ever physically abusing J.S.'s son or
threatening to burn J.S. L.S. admitted sending a video to J.S. in which it appeared he was
attempting to hang himself, but he denied his daughter ever saw him standing on the
bannister. L.S. testified he sent the video because his difficult relationship with J.S. was a
"roller coaster ride," and he thought the video would "get her to stop." (Tr. at 18.) L.S. also
denied sending text messages with pictures of J.S. after the trial court issued the temporary
CPO. L.S. further admitted going to J.S.'s child's daycare without permission, but he
claimed to be doing so in order to help pay for the cost of childcare. Also, L.S. admitted to
having a prior domestic violence charge for his conduct with the mother of one of his
daughters.
       {¶ 9} L.S. additionally alleged that J.S. had a pattern of seeking CPOs against all of
her partners and that, during these various court proceedings, different courts have
questioned her truthfulness and her mental health. J.S. denied having ever sought a CPO
against the fathers of her other children. L.S. then provided the trial court with documents
he alleged to be from two of J.S.'s attempts to obtain CPOs against different men, one from
Licking County and one from Guernsey County.
       {¶ 10} L.S.'s girlfriend attended the hearing, and she also provided testimony. The
girlfriend denied J.S.'s allegation that L.S. had stalked his new girlfriend. J.S. offered to
provide text messages to the trial court in which the girlfriend alleged that L.S. had stalked
her.
       {¶ 11} After a recess, the trial court stated it had a staff attorney "do some research"
related to L.S.'s claims of J.S.'s previous attempts to seek CPOs against other men. The
following exchange then occurred:
              THE COURT: * * * [L.S.], I'm very disturbed at you that you
              tried to offer in to this Court as evidence documents that cannot
              be authenticated and they may actually be fraudulent and cut
              and paste; and everything that she produced, my attorney was
No. 19AP-400                                                                                 4


              able to verify about all your assaults, your domestic violence
              and your intimidation of a witness.

              So with that being said, you are on the cusp of criminal charges.
              Because everything you provided is cut and paste and cut to
              your benefit and pasted, and that would have been
              authenticated. Even the matter you were - - and I apologize.
              Everything that you said or had cut and paste from common
              pleas court regarding her mental health condition is not a part
              of the record. What my attorney was able to ascertain was there
              was a record of a divorce, but it does not coincide with what you
              provided me and - - today with the cut and paste, I don't know
              what you did; but she was not able to authenticate or
              corroborate anything that you had said or provided to this
              Court. And the fact that you were trying to pass court
              documents on to this Court is - - I don't know what to say.

              [L.S]: Can I respond, Your Honor?

              THE COURT: Nope. Nope. No, no, no.

              So at this point in time, after reviewing the evidence and having
              my attorney go through her research and find out that none of
              the evidence that the Respondent provided can be
              corroborated, authenticated, or even proven that it's not been
              cut and paste and crafted together, I do find that at this hearing
              the Petitioner provided the Court with enough credible
              testimony and/or evidence we should not significantly deviate
              from her original petition reviewed and approved by this Court.
              And I do believe she substantiated a reasonable fear and justify
              award of a civil protection order.

(Tr. at 49-51.) The trial court then specifically found that J.S. proved by a preponderance
of the evidence that she was placed in fear of imminent risk and serious harm that is
objectively reasonable, and that J.S. and her family were in danger of or had been a victim
of domestic violence or have been placed in the fear thereof. Thus, the trial court stated it
would grant J.S.'s petition for a CPO against L.S. for five years.
       {¶ 12} Following the hearing, the trial court journalized its decision in a June 3, 2019
CPO granted for the protection of J.S. and her three minor children, including the child
born in between the granting of the temporary CPO and the full hearing on the CPO. L.S.
timely appeals.
No. 19AP-400                                                                             5


II. Assignments of Error
      {¶ 13} L.S. assigns the following errors for our review:
             [1.] The trial court erred in granting appellee's petition for a
             civil protection order without conducting a "full hearing"
              as required by R.C. § 3113.31.

             [2.] The trial court's conducting of the civil protection hearing
             violated appellant's due process rights under the United States
             Constitution and the Ohio Constitution.

             [3.] The trial court erred in failing to allow appellant the
             opportunity to question the witness or cross-examine the
             appellee contrary to Evid. R. 611.

             [4.] The trial court erred in admitting evidence that was not
             properly presented or disclosed to the appellant during the
             hearing nor was appellant given the opportunity to question
             the appellee on the secret evidence.

             [5.] The trial court committed plain error in conducting
             independent fact finding to find information and evidence not
             in the record and relied upon such in making its determination.

             [6.] The trial court erred and failed to make sufficient factual
             findings to justify the granting of the petition for a civil
             protection order under R.C. § 3113.31.

             [7.] The trial court erred as the granting of a civil protection
             order was not supported by the manifest weight of the
             evidence.

III. First, Second, Third, Fourth, and Fifth Assignments of Error – Adequacy
     of the Hearing
      {¶ 14} L.S.'s first, second, third, fourth, and fifth assignments of error are
interrelated, and we address them jointly. Taken together, these five assignments of error
stand for the proposition that the trial court erred in not affording L.S. a "full hearing"
within the meaning of R.C. 3113.31. Within this broader argument, L.S. asserts his hearing
was insufficient because the trial court interrupted him frequently, did not allow him to
cross-examine J.S., considered evidence that J.S. submitted without disclosing the
evidence to L.S., and relied on evidence not in the record to make a credibility
No. 19AP-400                                                                                  6


determination regarding L.S.'s proffered evidence without affording L.S. a chance to
respond to the court's allegations.
       {¶ 15} Generally, the decision of whether or not to grant a CPO lies within the sound
discretion of the trial court. Martin v. Martin, 10th Dist. No. 13AP-171, 2013-Ohio-5703,
¶ 6, citing Daughtry v. Daughtry, 10th Dist. No. 11AP-59, 2011-Ohio-4210, ¶ 5, citing
Parrish v. Parrish, 95 Ohio St.3d 1201 (2002). Here, however, L.S. alleges the trial court
did not grant him a "full hearing" within the meaning of R.C. 3113.31. Where an appeal
requires an analysis of R.C. 3113.31, the civil domestic violence statute, we apply a de novo
standard of review. Martin at ¶ 6, citing Hope Academy Broadway Campus v. Ohio Dept.
of Edn., 10th Dist. No. 07AP-758, 2008-Ohio-4694, ¶ 13.
       {¶ 16} If a petitioner files a petition under R.C. 3113.31 and requests an ex parte
order, the trial court is to hold a hearing the same day and, for good cause shown, may enter
an ex parte temporary order. R.C. 3113.31(D)(1). When the court issues an ex parte order,
"the court shall schedule a full hearing for a date that is within seven court days after the ex
parte hearing." R.C. 3113.31(D)(2)(a).
       {¶ 17} Though R.C. 3113.31 requires a "full hearing," the statute does not define the
term "full hearing." This court has previously considered the meaning of "full hearing" as
used in R.C. 3113.31. In Tarini v. Tarini, 10th Dist. No. 12AP-336, 2012-Ohio-6165, we
noted that although R.C. 3113.31 does not define the term "full hearing," in general a full
hearing " 'is one in which ample opportunity is afforded to all parties to make, by evidence
and argument, a showing fairly adequate to establish the propriety or impropriety of the
step asked to be taken.' " Tarini at ¶ 14, quoting Deacon v. Landers, 68 Ohio App.3d 26, 30
(4th Dist.1990). " '[W]here the issuance of a protection order is contested, the court must,
at the very least, allow for presentation of evidence, both direct and rebuttal, as well as
arguments.' " Id., quoting Deacon at 30.
       A. Informal Nature of the Hearing
       {¶ 18} L.S.'s arguments related to the trial court's alleged interruptions of his
testimony and the trial court's alleged failure to allow him to cross-examine J.S. are without
merit. Both parties were pro se at the trial court, and the trial court permitted both parties
to testify at length regarding their respective positions. What L.S. refers to as the trial
court's interruptions more accurately reflect the trial court redirecting and refocusing the
No. 19AP-400                                                                                  7


parties' testimony to the relevant issues. Moreover, though L.S. complains he was not
afforded an opportunity to cross-examine J.S., there is no indication in the record he ever
asked to specifically cross-examine her. The hearing was somewhat freeform, perhaps
deliberately so, in order to allow two pro se parties the opportunities to be fully heard. A
pro se hearing on a CPO can still be a full hearing within the meaning of R.C. 3113.31 even
where the hearing lacks "formality and structure." J.W. v. D.W., 10th Dist. No. 19AP-52,
2019-Ohio-4018, ¶ 34 (noting that a hearing "while lacking some formality and structure,
did allow appellant the opportunity to present evidence and make her argument against the
CPO" in accordance with R.C. 3113.31 and relevant case law). Thus, we overrule L.S.'s third
assignment of error, and we overrule the portions of L.S.'s first and second assignments of
error challenging the overall informality and adequacy of the hearing.
       B. Evidentiary Issues
       {¶ 19} L.S. next argues the trial court erred by allowing J.S. to submit "secret
evidence" to the trial court without providing the evidence to L.S. to review. The so-called
"secret evidence" L.S. refers to is J.S.'s repeated references to a device allegedly containing
text messages from L.S., screen shots of social media posts, and the video of his suicide
attempt.   Additionally, J.S. made references to prior criminal and legal proceedings
involving L.S. While a review of the hearing transcript indicates J.S. refers several times to
having these text messages and videos in her possession, possibly on a non-specified
electronic device, it is unclear whether J.S. ever submitted this electronic device or any
criminal or legal documents relating to L.S. to the trial court or that the trial court was able
to review these items. However, the trial court did state that "everything J.S. produced, my
attorney was able to verify," indicating the trial court accepted and reviewed some
evidentiary material from J.S. even if the record is unclear as to exactly what that
evidentiary material was. (Tr. 49.) Thus, to the extent the trial court reviewed evidence
provided by J.S. without providing the evidence to L.S. and allowing him an opportunity to
respond, the trial court erred and rendered his hearing something less than a full hearing
as contemplated under R.C. 3113.31.
       {¶ 20} L.S.'s final argument related to the adequacy of his hearing is that the trial
court erred when it considered evidence outside the record in order to make a credibility
determination of him and the evidence he submitted to the trial court. Specifically, L.S.
No. 19AP-400                                                                                 8


argues the trial court erred when it conducted an independent fact-finding mission during
the hearing's recess and concluded, without affording him an opportunity to respond, that
L.S. had submitted falsified court documents related to J.S.'s mental health. J.S. responds
that the trial court did not conduct independent factual research but instead was
permissibly taking judicial notice of a public record.
       {¶ 21} Pursuant to Evid.R. 201(B), a court can take judicial notice of a fact that is
not subject to reasonable dispute that is "either (1) generally known within the territorial
jurisdiction of the trial court or (2) capable of accurate and ready determination by resort
to sources whose accuracy cannot be reasonably questioned." As a general matter, "a court
may take judicial notice of public court records available on the internet." State v.
Chairperson of the Ohio Adult Parole Auth., 10th Dist. No. 17AP-651, 2018-Ohio-1620,
¶ 23, citing State ex rel. Everhart v. McIntosh, 115 Ohio St.3d 195, 2007-Ohio-4798, ¶ 8.
       {¶ 22} Here, L.S. attempted to have admitted into evidence documents he claimed
to be from prior court filings involving J.S. in other counties in Ohio. L.S. asserted these
documents would show both that J.S. had a history of seeking CPO's against former
romantic partners and that other jurisdictions had documented J.S.'s mental health
history. When the trial court returned from recess, it stated it had conducted its own
research and was unable to authenticate L.S.'s documents and accused him of fraudulently
creating the document to represent a legal document that did not exist.
       {¶ 23} After a careful reading of the hearing transcript, we do not agree with J.S.'s
characterization of the trial court's conduct as permissibly taking judicial notice of a public
record. First, the trial court's professed "independent research" was more than taking
judicial notice; it was an investigation into the veracity of a submitted document as opposed
to a judicially noticed fact. Secondly, and more importantly, the trial court's inability to
verify the document during the recess led to the trial court's making serious accusations
about L.S.'s potentially fraudulent conduct in a court proceeding. This goes beyond taking
judicial notice of a public record on the internet. Further, the trial court refused to allow
L.S. to respond to its allegation that L.S. had created a fictitious document and attempted
to submit it to the court. Under both the notion of a "full hearing" provided in R.C. 3113.31
and under the Rules of Evidence for taking judicial notice, the trial court owed L.S., at a
minimum, the opportunity to respond to such a serious allegation. Tarini at ¶ 14 (at a
No. 19AP-400                                                                                 9


minimum, a trial court conducting a CPO hearing must allow the presentation of evidence,
both direct and rebuttal, and arguments); Evid.R. 201(E) ("[a] party is entitled upon timely
request an opportunity to be heard as to the propriety of taking judicial notice and the tenor
of the matter noticed"). See also Tyler v. Tyler, 2d Dist. No. 26875, 2016-Ohio-7419, ¶ 29
(a trial court errs in considering evidence outside the record during CPO proceedings;
further, "[h]ad the trial court intended to take judicial notice of matters [in a prior legal
proceeding], it should have given notice to the parties, and given the parties an opportunity
to respond"); State v. Bayliff, 3d Dist. No. 2-10-08, 2010-Ohio-3944, ¶ 27 (noting "it was
impermissible for the trial court to consider evidence outside the record and conduct its
own investigation of the facts," and "[t]here is no authority for a trial court's independent
investigation"). Thus, it was error for the trial court to independently attempt to verify the
documents submitted to it without affording L.S. an opportunity to respond to the trial
court's subsequent accusations of L.S. creating fictitious documents. Tyler at ¶ 29.
       {¶ 24} Moreover, in reading the transcript of the hearing, the trial court's accusation
of L.S.'s potentially fraudulent conduct is the first instance in which the trial court appears
to make a credibility determination of the two parties, resulting in the trial court's granting
of J.S.'s petition for the CPO. Because the outcome of the CPO hearing is so closely tied to
the trial court's independent attempts to verify L.S.'s documents, we cannot say the trial
court's conduct amounts to harmless error. See Tyler at ¶ 29 (where there is evidence in
the record that both supports the trial court's decision and which the trial court could have
relied upon in reaching a different conclusion, "we cannot conclude that the trial court's
consideration of facts not in the record is harmless error"). Instead, we agree with L.S. that
the trial court's conduct in refusing to allow him to respond to its independent factual
research deprived L.S. of a "full hearing" within the meaning of R.C. 3113.31.
       {¶ 25} Having concluded the trial court erred to the extent it considered evidence
submitted by J.S. without allowing L.S. to review the evidence and in conducting
independent factual research without allowing L.S. to respond, we find the CPO hearing
was not a "full hearing" within the meaning of R.C. 3113.31. See D.M.W. v. E.W., 10th Dist.
No. 17AP-359, 2018-Ohio-821, ¶ 13 ("[t]he trial court's failure to conduct a 'full hearing' as
contemplated under R.C. 3113.31 constitutes reversible plain error"), citing Tarini at ¶ 18-
20 (the trial court's failure to conduct a "full hearing" under R.C. 3113.31 constitutes both a
No. 19AP-400                                                                                 10


violation of the statute and a deprivation of due process). Accordingly, we sustain L.S.'s
fourth and fifth assignments of error and the portions of his first and second assignments
of error we construe as relating to the trial court's conduct at the conclusion of the hearing.
Thus, we vacate the CPO granted as a result of the hearing and remand the matter to the
trial court for a new hearing on J.S.'s petition for a CPO.
IV. Sixth and Seventh Assignments of Error – Findings of Fact and Manifest
    Weight
        {¶ 26} L.S.'s sixth and seventh assignments of error allege deficiencies in the trial
court's granting of the CPO. However, having determined in our resolution of L.S.'s first
five assignments of error that L.S. did not receive a full hearing on his CPO as a result of the
trial court's independent factfinding, L.S.'s sixth and seventh assignments of error are
moot.
V. Disposition
        {¶ 27} Based on the foregoing reasons, the trial court erred when it conducted
independent factfinding on L.S.'s proffered evidence without affording him an opportunity
to respond, depriving L.S. of a full hearing within the meaning of R.C. 3113.31 on the
petition for a CPO. Additionally, to the extent the trial court reviewed evidence submitted
by J.S. without affording L.S. an opportunity to review and respond to the evidence, the
trial court erred. Having sustained L.S.'s fourth and fifth assignments of error, sustained
in part and overruled in part L.S.'s first and second assignments of error, and overruled
L.S.'s third assignment of error, rendering moot L.S.'s sixth and seventh assignments of
error, we reverse the order of the Franklin County Court of Common Pleas, Division of
Domestic Relations and Juvenile Branch granting the CPO, vacate the CPO, reinstate the
temporary CPO, and remand the matter to that court for further proceedings consistent
with this decision.
                                                       Judgment reversed; cause remanded.

                          SADLER, P.J., and BROWN, J., concur.